DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 1, 2022 has been fully considered and entered.
	The Double Patenting and prior art rejections set forth in the Office action mailed November 23, 2021, have been withdrawn in view of Applicant’s Amendment to the claims.
Election/Restrictions
Claims 1-6, 12, and 18-22 are allowable. Claims 7-10 and 13-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-H, as set forth in the Office action mailed on August 27, 2021, is hereby withdrawn and claims 7-10 and 13-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
A structure, as defined by claim 1, comprising: 
a first waveguide core; and 
an electro-optic modulator including a layer stack arranged over a section of the first waveguide core, the layer stack including 
a first layer, 
a second layer, 
a third layer,
a fourth layer positioned between the first layer and the second layer, and 
a fifth layer positioned between the second layer and the third layer, 
the first layer, the second layer, and the third layer each comprised of a metal or indium-tin oxide, and 
the fourth layer and the fifth layer each comprised of a dielectric material; or 
A method, as defined by claim 18, comprising: 
forming a waveguide core; and 
forming an electro-optic modulator including a layer stack over a section of the waveguide core, wherein the layer stack includes 
a first layer, 
a second layer, 
a third layer, 
a fourth layer positioned between the first layer and the second layer, and 
a fifth layer positioned between the second layer and the third layer, 
the first layer, the second layer, and the third layer are each comprised of a metal or indium-tin oxide, and 
the fourth layer and the fifth layer are each comprised of a dielectric material.
Claims 2-10 and 12-17 depend from claim 1; and claims 19-22 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874